Citation Nr: 0731322	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968 in the United States Army.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The first diagnosis of hypertension is many years after 
service.

2.  The veteran's hypertension is not shown to be causally 
related to or aggravated by his service-connected diabetes 
mellitus or service.


CONCLUSION OF LAW

The veteran's hypertension is not proximately due to or the 
result of his service-connected diabetes mellitus or directly 
or presumptively related to service.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 2004 rating decision by the RO, service 
connection was granted for diabetes mellitus and a 10 percent 
evaluation was assigned.  Service connection for hypertension 
was denied.  The veteran contends that he developed 
hypertension as a result of his service.  He explains that he 
believes this to be the case because his hypertension did not 
occur until after his military service.  The veteran also 
contends that his diabetes mellitus complicates his 
hypertension.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
As a general matter, service connection for a disability is 
based upon (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

As pertinent in the present case, service connection may also 
be granted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310 (2006).  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that 38 C.F.R. § 3.310, the regulation which governs claims 
for secondary service connection, was amended recently.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

After carefully reviewing and weighing the evidence of 
record, the Board finds that the preponderance of the 
evidence does not show any relationship between the veteran's 
hypertension and his service-connected diabetes mellitus or 
service.

According to the veteran's private medical records, the 
veteran was already diagnosed with hypertension, with a blood 
pressure of 130/90, in January 2001.  There is no indication 
of diabetes mellitus until June 2002.  Although the veteran 
states that he developed hypertension as a result of his 
service-connected diabetes mellitus, the competent, objective 
evidence of record does not support his assertion.  

In addition to the foregoing, the veteran's private medical 
records and VA outpatient treatment reports dated from 
January 2001 to April 2005 merely describe his treatment for 
diabetes mellitus and hypertension.  Not one of the reports, 
however, indicates that the veteran's diabetes mellitus 
caused or aggravated his hypertension.

Moreover, VA provided the veteran with an examination to 
determine the etiology of the veteran's hypertension in 
August 2004.  The examiner stated that the veteran's 
hypertension was "not due at all in any form to his diabetes 
mellitus type 2 condition nor aggravated by his diabetes 
mellitus type 2 condition in any form."  The veteran stated 
that he was diagnosed with hypertension in his mid to late 
20s, however, there is no medical evidence to substantiate 
this claim.  

The evidence also does not show that the veteran's 
hypertension was incurred in service, or is directly related 
to active service.  The service medical records (SMRs) are 
silent with regard to any complaints of, symptoms for, or 
diagnoses of hypertension.  Also, there was no competent 
medical evidence diagnosis of hypertension with one year of 
service, so the presumptions of §§ 3.307(a)(3) and 3.309 do 
not apply.  

While the veteran may sincerely believe that a relationship 
exists between his hypertension and his service-connected 
diabetes mellitus, he has not been shown to have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that there is no relationship 
between the veteran's hypertension and diabetes mellitus or 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Therefore, the Board finds that the preponderance of the 
evidence shows that veteran's diabetes mellitus neither 
aggravates nor caused his diabetes mellitus.  

Based on the above reasoning, the preponderance of the 
evidence weighs against the veteran's claim, and there is no 
reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002).  The claim is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The Regional Office provided a VCAA 
notice letter to the veteran in April 2004, prior to the 
initial adjudication of the claim.  The VCAA letter notified 
the veteran of what information and evidence must be 
submitted by the veteran and what information and evidence 
would be obtained by the VA.  The content of the letter 
clearly complied with all four elements set forth by the 
Court in Pelegrini, supra.

Notice meeting the Dingess requirements appears to have been 
sent to the veteran in March 2006; the claim was subsequently 
readjudicated in a supplemental statement of the case dated 
October 2006.  The Board finds that the veteran suffered no 
prejudice.

The April 2005 VCAA letter did not specifically explain what 
was necessary to prove a secondary service connection for 
hypertension.  The Board finds, however, that the veteran is 
not prejudiced, as it is clear that the veteran had actual 
knowledge of the evidence necessary to substantiate the 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Specifically, the veteran stated on his VA Form 9 
that his hypertension developed after his diabetes.  On his 
notice of disagreement, the veteran stated that his diabetes 
mellitus complicates high blood pressure.  The veteran also 
indicated that diabetes could complicate other organs and 
functions.  VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrate that any defect in 
notice was cured by actual knowledge on the part of the 
veteran that certain evidence (i.e. the missing information 
or evidence needed to substantiate the claim) was required 
and that the appellant should have provided it.)  see also 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  It is clear, 
therefore, that the veteran understood what he needed to 
prove under the applicable federal regulations.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, the veteran's VA records, and the veteran's 
private medical records.  The record reflects that the 
veteran has had a VA examination regarding his diabetes 
mellitus and hypertension in conjunction with this claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been received.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


